FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                           March 29, 2021
                         _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 NICOLE WELLS,

       Plaintiff - Appellant,

 v.                                                             20-4004
                                                     (D.C. No. 2:16-CV-01086-DN)
 KAWASAKI MOTORS CORP., U.S.A., a                              (D. Utah)
 Delaware corporation; KAWASAKI
 HEAVY INDUSTRIES, a Japanese
 corporation,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before PHILLIPS, LUCERO, and CARSON, Circuit Judges.
                   _________________________________

      Nicole Wells suffered severe internal abdominal injuries from an underwater

stream of high-pressured water emitted from a Kawasaki personal watercraft (“PWC”)

(commonly called a jet ski1) after she fell backwards off the PWC during acceleration. In

her ensuing lawsuit, she argues that the PWC seat was defectively designed and that

Kawasaki Motors Corp., U.S.A. and Kawasaki Heavy Industries, Ltd. (collectively,

“Kawasaki”) were negligent in relying on warnings to prevent these injuries. She


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
          The parties use the term PWC. We follow this convention.
designated Dr. Anand Kasbekar2 as her expert on the alleged design defects and Ms.

Joellen Gill as her expert on the warnings’ ineffectiveness. Kawasaki moved to exclude

the proposed testimony of both experts. The district court granted the motions,

concluding that both experts’ opinions were unreliable and that Ms. Gill further lacked

the qualifications to give her proposed opinions. Wells appeals from this order as well as

a later one granting Kawasaki summary judgment. We affirm.

                                    BACKGROUND

I.     Factual Background

       A.     The Fall and the Injuries

       In summer 2015, sixteen-year-old Nicole Rider (now Nicole Wells) was

vacationing with family members and others at Lake Powell, a reservoir occupying many

square miles in Utah and Arizona. The vacationers had rented Kawasaki 2013-model

PWCs, and while riding as a passenger, Wells fell backward off one. The parties dispute

what happened. Wells contends that she sat down on the PWC’s rear end in the passenger

seat, held on tightly, and slid backward and fell into the water when the driver accelerated

from a stop. Kawasaki disputes that Wells was either sitting or holding on.

       Soon afterward, Wells sought treatment from a nearby hospital for sharp lower

abdominal pain. She learned that the pain was from “shocking” internal injuries,

Appellant’s Opening Br. at 2 (quoting Appellant’s App. vol. XVI at 3955), which




       2
       Dr. Kasbekar holds a Ph.D. in mechanical engineering and material science
from Duke University.
                                             2
included a ten-centimeter tear at the end of her large intestine, caused by the PWC’s

emitted jet of water, which had “shot [water] up” her rectum,3 Appellant’s App. vol. VIII

at 1715. As part of her injuries, Wells had a significant amount of feces and air injected

into her abdominal cavity. She endured a colostomy to divert fecal material from the

large intestine “into a bag or pouch attached to the abdomen.” Colostomy, John Hopkins

Med., https://www.hopkinsmedicine.org/health/treatment-tests-and-

therapies/colostomy (last visited Mar. 5, 2021). Otherwise, the fecal matter would have

contaminated the areas needing to be healed.

       B.     Kawasaki’s Warnings

       For decades, PWC manufacturers have known that PWC riders are at risk for these

sorts of injuries. Since 2001, they have warned of this risk and others, in a large,

standardized on-product label, which was developed with input from several

stakeholders, including the United States Coast Guard. This label was located on the back

of Kawasaki’s 2013 PWCs and was a critical component of Kawasaki’s warning system.

The label has a bright-orange, bolded heading: “WARNING.” Response Br. of Appellees

at 9 (citing Appellant’s App. vol. X at 2305). Below this warning heading comes this:

       WEAR PROTECTIVE CLOTHING: Severe internal injuries can occur if
       water is forced into body cavities as a result of falling into water or being
       near jet thrust nozzle. Normal swimwear does not adequately protect against
       forceful water entry into rectum or vagina. All riders must wear a wet suit

       3
         When PWC jets are directed at pelvic cavities (i.e., the vagina or the rectum),
the jets can cause “severe physical trauma, sometimes with permanent damage to
sensitive internal tissues and/or organs.” Appellant’s Opening Br. at 3 (quoting
Appellant’s App. vol. XVI at 3917). Researchers have suggested that the risk of these
injuries is greater for passengers, who are, among other things, not supplied with engine-
shutoff lanyards like drivers are.
                                              3
       bottom or clothing that provides equivalent protection (see Owner’s
       Manual).

Id. at 9–10 (quoting Appellant’s App. vol. X at 2305). The label contains an infographic

(shown below) depicting a PWC rider wearing a wet-suit bottom, with a caption

identifying it. Id. at 9.




       Kawasaki also provided the protective-clothing warning in an instructional video,

and in its owner’s manual. The manual warns in even more detail, adding, for instance,

that “[w]et suits are made of a thick material (neoprene) that significantly retards the

velocity of water passing through it” and that “[n]ormal swim wear will not adequately

protect you.” Appellant’s App. vol. IX at 2144. Despite the warnings, Wells was riding

the PWC in an ordinary bathing suit.

       C.      Kawasaki’s PWC Seats

       Key to Wells’s case is that for 2013 PWCs, Kawasaki produced two seat

options—a standard seat and a luxury (“LX”) seat, which provided more hip support. The

model Wells was riding offered only the standard seat. Kawasaki maintains that the LX

seat was a comfort, not a safety, feature.

                                              4
II.    Procedural Background

       Wells sued Kawasaki for causing her abdominal injuries.4 She alleges negligent

and strict-liability design defects, arguing that “a redesigned seat” (with a hip support like

that on the LX seat) “was feasible and would reduce the risk of [orifice injuries] by

making it less likely that a passenger would slide off the rear of the PWC and into the

path of the jet thrust.” Appellant’s Opening Br. at 5. In addition, she contends that “it was

negligent [for Kawasaki] to rely on warnings to protect passengers from this risk, since

manufacturers knew or should have known that warnings were completely ineffective in

changing the behavior of PWC users.”5 Id. She relied on Dr. Kasbekar as the expert for

the first theory and Ms. Gill for the second.

       Kawasaki moved to exclude the proffered expert testimony of both Dr. Kasbekar

and Ms. Gill, and then sought summary judgment based on Wells’s inability to show a

dispute of material fact without these experts’ testimony. The district court granted all of

Kawasaki’s motions. It reasoned that both proposed expert opinions were unreliable and

that Ms. Gill was also unqualified to assert her proposed opinions. Then the court granted

summary judgment for Kawasaki, ruling that “[a]bsent expert testimony, Plaintiffs’

design defect and failure to warn claims fail.” Appellant’s App. vol. I at 0282. Wells


       4
           Wells also sued the PWC rental company but these claims have since settled.
       5
        Kawasaki argues that the Complaint does not allege this theory. We do not
address this issue because we affirm on other grounds. See Rimbert v. Eli Lilly & Co.,
647 F.3d 1247, 1256 (10th Cir. 2011) (“[T]his court may affirm on any ground
apparent in the record.” (citations omitted)).
      Wells had also claimed breach of warranty but in her opposition to summary
judgment, she conceded to dismissing this.
                                                5
timely filed this appeal challenging all three decisions. We review, exercising jurisdiction

under 28 U.S.C. §§ 1291 and 1332–33.

                                       DISCUSSION

       Wells contests the exclusion of her experts’ testimony and the associated grant of

summary judgment for Kawasaki. We first address the exclusion of Dr. Kasbekar’s

expert opinion; then Ms. Gill’s; and last, the propriety of granting summary judgment.

I.     Exclusion of Expert Testimony

       “We review de novo ‘whether the district court employed the proper legal standard

and performed its gatekeeper role’ in determining whether to admit or exclude expert

testimony.” United States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009) (quoting

United States v. Rodriguez–Felix, 450 F.3d 1117, 1122 (10th Cir. 2006)). “We review for

abuse of discretion the manner in which the district court performs this gatekeeping role.”

Id. (citing Dodge v. Cotter Corp., 328 F.3d 1212, 1223 (10th Cir. 2003)). Under this

standard, we do “not disturb the district court’s ruling unless it is ‘arbitrary, capricious,

whimsical or manifestly unreasonable’ or when we are convinced that the district court

‘made a clear error of judgment or exceeded the bounds of permissible choice in the

circumstances.’” Dodge, 328 F.3d at 1223 (quoting Atl. Richfield Co. v. Farm Credit

Bank of Wichita, 226 F.3d 1138, 1163–64 (10th Cir. 2000)).

       Rule 702 of the Federal Rules of Evidence permits expert testimony when the

witness “is qualified as an expert by knowledge, skill, experience, training, or education”

and four factors are met: (1) “the expert’s scientific, technical, or other specialized

knowledge will help the trier of fact to understand the evidence or to determine a fact in

                                               6
issue”; (2) “the testimony is based on sufficient facts or data”; (3) “the testimony is the

product of reliable principles and methods”; and (4) “the expert has reliably applied the

principles and methods to the facts of the case.”

       The reliability prong “requires the court to determine whether the expert’s

opinions are supported by sound reasoning and methodology.” Delsa Brooke Sanderson

v. Wyo. Highway Patrol, 976 F.3d 1164, 1172 (10th Cir. 2020) (citing F & H Coatings,

LLC v. Acosta, 900 F.3d 1214, 1222 (10th Cir. 2018)). Expert testimony must have “a

reliable basis in the knowledge and experience of [the relevant] discipline,” Dodge, 328

F.3d at 1221–22 (alteration in original) (quoting Kumho Tire Co. v. Carmichael, 526 U.S.

137, 149 (1999)), and be based “on actual knowledge, not ‘subjective belief or

unsupported speculation,’” id. at 1222 (quoting Daubert v. Merrell Dow Pharms., Inc.,

509 U.S. 579, 590 (1993)). In Daubert, the Supreme Court listed four non-exclusive

factors to consider when assessing reliability, which we have summarized as this:

       (1) [W]hether the opinion at issue is susceptible to testing and has been
       subjected to such testing; (2) whether the opinion has been subjected to peer
       review; (3) whether there is a known or potential rate of error associated with
       the methodology used and whether there are standards controlling the
       technique’s operation; and (4) whether the theory has been accepted in the
       [relevant] community.

Id. (citing Daubert, 509 U.S. at 593–94). As noted, “the test of reliability is ‘flexible,’

and Daubert’s list of specific factors neither necessarily nor exclusively applies to all

experts or in every case.” Kumho Tire Co., 526 U.S. at 141.

       The relevance prong of Rule 702 “encompasses [the rule]’s requirement that the

evidence ‘[help] the trier of fact to understand the evidence or to determine a fact in


                                              7
issue.’” Delsa Brooke Sanderson, 976 F.3d at 1172 (second alteration in original)

(quoting Daubert, 509 U.S. at 591). “In essence, the question is ‘whether [the] reasoning

or methodology properly can be applied to the facts in issue.’” Rodriguez–Felix, 450 F.3d

at 1123 (alteration in original) (quoting Daubert, 509 U.S. at 593).

       A.       Exclusion of Dr. Kasbekar’s Proposed Expert-Opinion Testimony

       Wells first challenges the exclusion of Dr. Kasbekar’s proffered opinion that Wells

would have been less likely to fall had Kawasaki equipped her PWC with the LX seat. To

reach this conclusion, Dr. Kasbekar employed a drag test he had designed. For this, he

weighted a bag to Wells’s summer-2015 weight, covered it in bathing-suit material to

replicate what Wells had been wearing and placed the bag on a PWC seat. Then, he used

a cable-and-pulley system to measure the force needed to slide the bag from the seat.

After three tests of each seat, he used basic physics formulas to calculate the acceleration

needed to produce this force. Based on this, Dr. Kasbekar opined that Wells would have

slid on the standard seat within the acceleration capacity of the PWC, but that she would

not have slid (and thus fallen) had she instead sat on the LX seat.

       The district court ruled that this seat-testing method was unreliable, after noting

that it had not been subjected to peer review and had no known rate of error. The court

ruled that Dr. Kasbekar’s deposition testimony alone could not establish that the method

was reliable.

       Even if we believed that Dr. Kasbekar’s method was reliable, that would not

suffice to show that the district court abused its discretion in concluding otherwise. Cf.

Dodge, 328 F.3d at 1223 (describing an abuse of discretion as a decision that is

                                              8
“arbitrary, capricious, whimsical or manifestly unreasonable”; “a clear error of

judgment”; or beyond “the bounds of permissible choice in the circumstances” (quoting

Atl. Richfield Co., 226 F.3d at 1163–64)). No peer-reviewed literature supports that this

method should be used to test seat design and the rate of error is unknown. The district

court need not have found Dr. Kasbekar’s proposed expert opinion reliable based only on

his testimony. Cf. Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) (“[N]othing in

either Daubert or the Federal Rules of Evidence requires a district court to admit opinion

evidence that is connected to existing data only by the ipse dixit of the expert.”).6

       B.     Exclusion of Ms. Gill’s Proposed Expert-Opinion Testimony

       Next, Wells challenges the exclusion of Ms. Gill’s proposed opinion concerning

Kawasaki’s warnings. Wells offered this expert testimony to support her claim that “it

was negligent to rely only on warnings to protect passengers from [the risk of orifice

injuries], since manufacturers knew or should have known that warnings were completely

ineffective in changing the behavior of PWC users.” Appellant’s Opening Br. at 5. First,

Wells contends that the district court failed in its gatekeeping role by not examining the


       6
         Wells suggests that Dr. Kasbekar’s test results were consistent with what is
shown in two items of evidence Kawasaki produced: (1) a video which, according to
Dr. Kasbekar, shows that PWC passengers slide backward during acceleration, and
(2) computer simulations replicating passenger falls from PWCs. But Wells misses
the mark because neither of these show that a passenger is less likely to slide
backward off a PWC when it has an LX seat, as Dr. Kasbekar proposes opining.
       As additional support for Dr. Kasbekar’s opinion, Wells offers this quotation
from his expert report: “Kawasaki’s own 2013 marketing information related to the
alternative seat design . . . indicates that ‘Thanks to its well engineered seat steps riders
feel much more connected to the watercraft under hard acceleration.’” Appellant’s App.
vol. XV at 3656. But marketing information is merely puffery and this marketing does
not establish that the LX seat would likely have prevented Wells’s injuries.
                                              9
admissibility of Ms. Gill’s ultimate “primary opinion.” Id. at 23, 26. By this, she means

that given the nature of the risk, “the decision to rely on warnings to protect users from

this hazard was a violation of established safety principles.” Id. at 25. She faults

Kawasaki for not seeking a design solution. See id. at 26 (“There are some cases where a

warning is not the appropriate solution. There has to be a design solution.”); Appellant’s

Reply Br. at 9 (“Taken together, Ms. Gill’s opinion was that the decision to rely on

warnings to protect users from the risk of orifice injury was the Kawasaki Defendants’

main violation”); Appellant’s App. vol. I at 0173 (“Fundamentally, Ms. Gill is of the

opinion that (1) Defendants’ warnings on the [PWC] were insufficient to keep Ms. Wells

reasonably safe from harm, and (2) the manner in which people typically use and

experience the [PWC] render warnings of any kind ineffective in mitigating the danger

posed by the device.”).

       The district court described Ms. Gill’s proposed opinion as follows:

       [Kawasaki] should have known that its warnings and instructions were
       defective and likely to be ineffective because

              a.    Many riders would not see or read the Owner’s Manual and
              Operating Instructions;

              b.      Users would not find and choose to read the on-product label
              that warns of the subject hazard because of its location, its
              lengthiness/excessive verbiage, and because it contains information
              that is in contradiction to what is commonly observed and so forth—
              leading to [Ms.] Gill’s conclusion that the label would not likely
              motivate users to wear protective clothing; and

              c.    The on-product label warning . . . is ambiguous as to the
              meaning of equivalent protection.



                                             10
Appellant’s App. vol. I at 0274 (citations, internal quotation marks, and footnote

omitted).

       Even if the district court somehow failed in its gatekeeper obligation, and if Wells

in fact preserved this issue for appeal, we would conclude that the district court did not

abuse its discretion in excluding Ms. Gill’s primary opinion. See Rimbert v. Eli Lilly &

Co., 647 F.3d 1247, 1256 (10th Cir. 2011) (“[T]his court may affirm on any ground

apparent in the record.” (citations omitted)). This is so because the opinion is

unreliable. First, it is based in part on the opinion that Kawasaki’s warnings were

deficient and ineffective, but as explained below, the court acted within its discretion

in rejecting that view. Second, this primary opinion presupposes that an alternative

design existed, but no data supports this assumption. Cf. Yonts v. Easton Technical

Prods., Inc., 676 F. App’x 413, 418 (6th Cir. 2017) (“It is misleading to put so much

weight on potential design alternatives when there is no evidence that feasible

alternatives exist and minimal evidence that [the company] has not pursued any.”).

Dr. Kasbekar’s proposed testimony on an alternative design is inadmissible, and Ms.

Gill has not examined other design solutions and offers no opinion on this topic.7

       Next, Wells argues that the district court erred in finding that Ms. Gill lacked

qualifications for that part of her opinion the court did address and in finding that this was

unreliable. We do not address Ms. Gill’s qualifications. Instead, we affirm the court’s

ruling on reliability.



       7
           Moreover, Ms. Gill stated that she is not a design engineer.
                                             11
       The court summarized that the opinion was unreliable for this reason: “Instead of

offering an opinion that has been subjected to the rigors of testing, peer review, and

acceptance throughout a broader community, Plaintiff is proposing that Ms. Gill present

an opinion based on generalized studies of warning labels and a limited subset of

deponents—all without independent testing.” Appellant’s App. vol. I at 0278. Even

though Ms. Gill has relevant experience with warnings and cites some general studies

of warning labels, we discern no abuse of discretion in the district court’s decision to

exclude her testimony because of insufficient factual support. See Bitler v. A.O. Smith

Corp., 400 F.3d 1227, 1233 (10th Cir. 2005) (“[A] plaintiff must show that the

method employed by the expert in reaching the conclusion is scientifically sound and

that the opinion is based on facts which sufficiently satisfy Rule 702’s reliability

requirements.” (quoting Mitchell v. Gencorp Inc., 165 F.3d 778, 781 (10th

Cir.1999)). Ms. Gill cites merely a few deponents’ testimony and one article on PWC

warnings to support her point that consumers would not locate and read the on-product

label, and cites no research or data to support her other points.

II.    Summary Judgment

       Finally, Wells asks that we reverse the summary judgment order if we reverse the

exclusion of her experts. We review this issue de novo, Schulenberg v. BNSF Ry., 911

F.3d 1276, 1285 (10th Cir. 2018) (citation omitted), and will find for Wells only if she

“shows that there is no genuine dispute as to any material fact and [that she] is entitled to

judgment as a matter of law,” id. (quoting Fed. R. Civ. P. 56(a)). Wells has not argued

that a genuine dispute of material fact exists if Dr. Kasbekar’s and Ms. Gill’s opinions are

                                             12
inadmissible. Because we affirm the rulings that these are inadmissible, we affirm the

order of summary judgment for Kawasaki as well.

                                    CONCLUSION

      For the foregoing reasons, we affirm.


                                              Entered for the Court


                                              Gregory A. Phillips
                                              Circuit Judge




                                           13